            Case 1:18-cv-07219-PAE Document 86 Filed 06/17/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
JULIO CANCINO and WILLIAM LAGOS                                :
individually and on behalf of all other similarly :
situated,                                                      :   18-CV-7219 (PAE)
                                                               :
                         Plaintiffs,                           :   ORDER
                                                               :
                      -against-                                :
                                                               :
JANBAR, INC., et al.,
                                                               :
                         Defendants.                           :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court held a pre-settlement conference call on June 17, 2020. Two attorneys

appeared on the call to represent Defendants but they had not filed notices of appearance, and

it was unclear whether they had been formally retained. Mr. Orner, Defendants’ counsel of

record, did not appear until the Court directed the parties on the line to join him to the call. At

that time, it became unclear whether any attorney on the phone had authority to speak for

Defendants.

         Accordingly, the Court determined not to proceed with the conference. Parties are

directed to resolve the issue of Defendants’ representation, file notices of appearance if

appropriate, and file a joint status letter by 5:00 p.m., June 24, 2020, indicating whether they

would like to participate in another pre-settlement conference call before their status

conference with Judge Engelmayer on July 9, 2020. (See ECF 84).
         Case 1:18-cv-07219-PAE Document 86 Filed 06/17/20 Page 2 of 2



       Mr. Orner, as Defendants’ counsel of record, is directed to serve a copy of this Order on

his clients and on new counsel.



       SO ORDERED.



                                                         s/ Ona T. Wang
Dated: June 17, 2020                                   Ona T. Wang
       New York, New York                              United States Magistrate Judge
